Citation Nr: 1450281	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-17 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran's representative submitted additional evidence along with a signed waiver of RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The Veteran was exposed to loud noises during active duty.

2. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that he has constant ringing in his ears as the result of noise exposure during active duty.  He states that the ringing began while he was still in service and has worsened over time. The Veteran reports that his service as an aircraft mechanic involved frequent and prolonged exposure to noise from running aircraft engines and that his duty location was very close to a runway where aircraft regularly took off and landed.  He states that he was provided with some ear protection in the form of plastic plugs during active duty, but that he does not feel that it was effective or sufficient.  

In September 2010, the Veteran underwent a VA medical examination.  At that time, the Veteran reported experiencing a constant ringing in his ears since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability for service connection purposes.

Service treatment records are negative for any complaints of, treatment for, or diagnosis of tinnitus.  However, the Veteran's DD-214 shows that his military occupational specialty was aircraft mechanic.  As such, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.  

With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  The Veteran underwent VA examination in September 2010 in connection with his service connection claims for tinnitus and bilateral hearing loss.  The record reflects that he described experiencing constant bilateral tinnitus for many years but did not indicate the exact onset.  The examiner noted the Veteran's history of noise exposure during service and limited noise exposure after service during his 30 years of work as a truck driver.  However, because the examiner found that there was no complaint of tinnitus at the time of the Veteran's induction and separation physicals, the VA examiner opined that the Veteran's current tinnitus was not as likely as not related to his military service.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  The Board finds the September 2010 VA examiner's opinion to be inadequate and thus will afford it little probative value.  The VA examiner primarily based the opinion on the lack 
of evidence showing tinnitus at the time of separation from active duty and 
provided no further rationale.  However, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  Here, it does not appear the VA examiner considered the Veteran's reports of in-service noise exposure and symptoms of tinnitus.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

The Veteran has submitted several lay statements in support of his claim.  The Veteran has consistently reported that he experienced ringing in his ears during active duty due to his work on the flight line as an aircraft mechanic.  Additionally, he has stated on more than one occasion that he declined to report any issues at the time of his separation for fear of being made to stay behind rather than being allowed to return home.  Other statements from the Veteran's wife, daughter, and two of his friends indicate that the Veteran has complained of ringing in his ears since his separation from service and not prior to service.

The Board affords the Veteran's own statements and the written statements of his friends and family significant probative value.  The Veteran is competent and credible to report the symptoms of his tinnitus, and his friends and family are competent and credible to report the Veteran's complaints and observable symptoms.  See Layno, 6 Vet. App. at 469.  Additionally, the statements are all consistent in reporting that the Veteran has complained of a ringing in the ears since his separation from service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence." see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").
Given the Veteran's in-service noise exposure and consistent statements in support of his claim, and the little weight to be given to the VA medical opinion, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After a careful review of the evidence, the Board has determined that further development of the Veteran's service connection claim for bilateral hearing loss is needed.  

The Veteran claims that his currently diagnosed bilateral hearing loss is related to his in-service noise exposure, which has been conceded by VA.  The Veteran's own statements, and the lay statements of his friends and family, all report that he has experienced hearing loss since service and that it has worsened over time.

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of bilateral hearing loss.  However, the records do reveal some level of hearing loss in both ears at the time of the Veteran's entrance into service, and some hearing loss in the right ear at the time of the Veteran's separation from service, although nothing rising to the level of a disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  

In a September 2010 examination, the VA examiner provided an opinion that the Veteran's hearing loss was not due to his military service.  However, the Board finds that the VA opinion is inadequate and does not provide a sufficient basis upon which to decide the claim.  Specifically, the VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure in the military because his hearing was normal at the time of separation.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley, 5 Vet. App. 155.  While the Veteran did not complain of hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Therefore, the Board finds the opinion is inadequate for VA purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Because of the deficiencies of the VA opinion, there is no adequate medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss.  Thus, a new medical opinion is necessary to make a determination in this case.  Barr, 21 Vet. App. at 311 ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Thus, in order to satisfy VA's duty to assist, the Board finds remand is warranted to obtain an addendum opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2014).

Additionally, as it appears the Veteran receives continuous treatment through 
the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from November 2013 to the present from the VA Medical Center in Wilkes-Barre, Pennsylvania, and any associated outpatient clinics.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records from the VA Medical Center in Wilkes-Barre, Pennsylvania, and any associated outpatient clinics, to specifically include records dated since November 2013.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and a memorandum of unavailability should be associated with the claims file.

2.  Then, forward the claims file to the VA audiologist  who provided the September 2010 opinion, or an appropriate substitute, if unavailable, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss.  If additional examination is needed, such examination should be conducted.

After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination report, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure, in-service symptoms, and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty, to include the conceded in-service noise exposure.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.
Additionally, the examiner should address the in-service audiological examinations, particularly the April 1962 entrance examination and the March 1966 separation examination, which show at least some degree of hearing loss.  

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


